Order, Supreme Court, New York County (Carmen Beau-champ Ciparick, J.), entered January 6, 1992, which denied defendants’ motion for dismissal of plaintiffs complaint based upon a prior release, unanimously affirmed, with costs.
The release which was before the IAS Court expressly and unequivocally restricts its coverage to all actions, suits, etc., which arose out of the events of September 11-13, 1987 involving water damage sustained by plaintiff. Said release does not preclude the current action concerning water damage which allegedly occurred in August 1988.
We also note that our review is limited to the record before the IAS Court. Concur — Murphy, P. J., Wallach, Ross and Asch, JJ.